[Cite as In re S.G., 2022-Ohio-1967.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN RE: S.G., JR.                               JUDGES:
                                                Hon. Earle E. Wise, Jr., P.J.
                                                Hon. William B. Hoffman, J.
                                                Hon. Patricia A. Delaney, J.

                                                Case Nos. 2021CA00136 &
                                                2021CA00137

                                                OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Family Court Division,
                                                Case No. 2020JCV00344


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        June 9, 2022


 APPEARANCES:


 For Appellee                                   For Appellant (Father- Shawn Guy)

 BRANDON J. WALTENBAUGH                         DEAN L. GRASE
 JAMES B. PHILLIPS                              700 Courtyard Centre
 Stark County Job and Family Services           116 Cleveland Avenue, N.W.
 402 – 2nd Street, S.E.                         Canton, Ohio 44702
 Canton, Ohio 44702

 For Appellant (Mother – Elizabeth Burgy)

 TY GRAHAM
 4450 Belden Village Street, N.W.
 Suite #703
 Canton, Ohio 44718
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                         2


Hoffman, J.
       {¶1}   In Stark App. No. 2021CA00136, appellant Shawn Guy (“Father”) appeals

the November 3, 2021 Judgment Entry entered by the Stark County Court of Common

Pleas, Family Court Division, which terminated his parental rights, privileges, and

responsibilities with respect to his minor child (“the Child”) and granted permanent

custody of the Child to appellee Stark County Department of Job and Family Services

(“SCJFS”).    In Stark App. No. 2021CA00137, appellant Elizabeth Burgy (“Mother”)

appeals the same judgment entry with respect to the termination of her parental rights,

privileges, and responsibilities as to the Child.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   Mother and Father are the biological parents of the Child. SCJFS became

involved with the family on a non-court voluntary basis in November, 2019, shortly after

the Child’s birth due to concerns about Mother’s mental health at the time of delivery and

Parents’ ability to care for the Child. On April 17, 2020, SCJFS filed a Complaint, alleging

the Child was dependent and neglected and requesting temporary custody of the Child

be awarded to SCJFS. On the same day, the Child was placed in the immediate shelter

care custody of SCJFS.

       {¶3}   The trial court conducted an emergency shelter care hearing on April 20,

2020. Parents stipulated to a finding of probable cause for the issuance of the emergency

shelter care order and placement of the Child in the shelter care custody of SCJFS. The

trial court found probable cause and awarded temporary custody of the Child to SCJFS.

The trial court ordered Parents to undergo psychological evaluations. The trial court

granted Parents supervised visits with the Child.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                    3


      {¶4}   Via Entry filed May 1, 2020, the trial court appointed Tom Caldwell as the

Court Appointed Special Advocate for Children (“CASA”)/Guardian ad Litem (“GAL”) for

the Child. The trial court conducted an adjudicatory hearing on July 10, 2020. SCJFS

moved to delete the allegations of neglect after Parents stipulated to a finding of

dependency. The trial court deleted the allegations of neglect, found the Child to be

dependent, and immediately proceeded to disposition. The trial court ordered the Child

remain in the temporary custody of SCJFS. The trial court conducted review hearings on

October 9, 2020, and March 12, 2021, and maintained the status quo each time.

      {¶5}   On March 17, 2021, SCJFS filed a motion for permanent custody. SCJFS

filed an amended motion for permanent custody on June 11, 2021. Parents were properly

served with the original and amended motions. Father filed a motion to extend temporary

custody on August 10, 2021, and a motion to continue on August 27, 2021. The matter

proceeded to hearing on the motion for permanent custody, as amended, on August 30,

2021. Father withdrew his motion to continue at the commencement of the hearing.

      {¶6}   The following evidence was adduced at the hearing:

      {¶7}   Chelsea Weigand, the ongoing SCJFS caseworker assigned to the family,

testified SCJFS’s initial concern centered around Mother’s mental health while she was

giving birth and subsequently Parents’ capabilities to care for the Child. SCJFS worked

with the family on a non-court voluntary basis from November, 2019, until April, 2020.

The Child was removed from Parents’ home in April, 2020, because he was not gaining

weight and there was no improvement after he was placed on a high-calorie formula. The

Child was admitted to Akron Children’s Hospital and immediately began to gain weight.

The Child was diagnosed with inorganic failure to thrive. SCJFS also had concerns
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                      4


regarding the poor condition of the home and the intellectual limitations of Parents and

their parenting skills.

       {¶8}    Mother’s case plan required her to complete a parenting evaluation, which

was initially ordered through Lighthouse Family Center (“Lighhouse”). Mother had an

initial appointment at Lighthouse, but Father, who had brought Mother to the appointment,

became so disruptive both Father and Mother were asked to leave the premises. Mother

completed her parenting evaluation at Melymbrosia Associates.            The evaluator

recommended Mother undergo comprehensive mental health treatment and complete a

parenting program, specifically Goodwill Parenting, which was part of Mother’s original

case plan.      The evaluator did not recommend unsupervised visits until Mother

successfully completed a parenting program and was able to demonstrate an

understanding of the Child’s needs. Mother did not successfully complete Goodwill

Parenting.

       {¶9}    Mother engaged in mental health treatment through Phoenix Rising and

maintained consistent attendance. Weigand was unable to obtain recent records or

speak to anyone at Phoenix Rising regarding Mother’s progress. Weigand explained

Mother signed the appropriate releases, but Phoenix Rising did not provide the records

or return Weigand’s calls.

       {¶10} Parents were required to obtain and maintain stable housing. Weigand

visited the home in February or March, 2021, and did not have any concerns regarding

the safety of the home. However, Weigands’s supervisor instructed her not to return to

the home after her initial visit due to Father’s verbal aggression toward her. Father’s
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                     5


verbal aggression, which included name calling, swearing, and cursing had been an

ongoing issue for SCJFS staff.

      {¶11} Father’s case plan required him to complete a parenting evaluation through

Lighthouse.     However, because Father had become so disruptive at Mother’s

appointment at Lighthouse, SCJFS amended his case plan to have the parenting

evaluation completed through Melymbrosia.        The evaluator recommended Father

undergo mental health treatment to regulate his emotions and complete a parenting

program through Goodwill. The evaluator recommended Father have only supervised

visits until he successfully completed a parenting program and demonstrated his ability

to understand and meet the Child’s needs.

      {¶12} Father refused to attend the Goodwill Parenting Program. Father also

refused to engage in mental health treatment at Phoenix Rising. From early March

through July, 2021, Father did not actively participate in the case plan. Father did not

visist with the Child during this time. On March 4, 2021, Father advised Weigand he was

at an undisclosed location in New York and any further communication should be relayed

through his attorney. Weigand explained Father had two active warrants pending during

this time period. The two outstanding warrants were for charges of disseminating matter

harmful to a juvenile and telephone harassment. Father was arrested on the warrants,

spent some time in jail, and upon his release from jail resumed visits with the Child on

July 8, 2021.

      {¶13} Father had an extensive criminal history, including domestic violence,

assault, and violations of protection orders. Father’s aggressive behavior with SCJFS

workers, supervisors, program administrators, and executive directors was documented
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                      6


throughout the life of the case. Mother did not recognize Father’s aggression, minimized

his behavior, and did not hold him responsible. Weigand noted, throughout the pendency

of the case, SCJFS continued to have the same concerns with Parents, especially Father.

Father had not shown any true change in his ability to regulate his emotions.

       {¶14} Weigand indicated Parents were consistent with visits with the Child.

Parents brought food and toys as well as a diaper bag filled with necessary items.

However, Parents failed to see potential dangers to the Child. For example, Parents did

not cut up food into appropriately sized bites and allowed the Child to bounce on a chair

while holding a fork.     Parents demonstrated a lack of knowledge regarding the

development of a child. Parents were able to understand modeled behavior, but were

unable to maintain the behavior during the next visit.

       {¶15} Dr. Steven Dean with Meylmbrosia testified he conducted the psychological

evaluations of Mother and Father. To evaluate Mother, Dr. Dean interviewed her and

administered several psychological tests, including the Wechsler Adult Intelligence Scale

- 4th Edition, the Minnesota Multiphasic Personality Inventory-II, the Millon Clinical

Multiaxial Inventory-III, and a parenting stress index. Dr. Dean indicated Mother had a

history of trauma, which included abusive relationships and dependency. Mother’s IQ

was 81, placing her in the low average range. Dr. Dean suspected Mother would have

some issues with learning given her trouble with concentration and attention. Dr. Dean

diagnosed Mother with persistent depressive disorder, noting she would periodically

struggle with depression. Dr. Dean recommended Mother continue with medication for

depression and anxiety prescribed by her doctor, continue with therapy, and complete a

parenting program.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                           7


       {¶16} Dr. Dean also conducted Father’s psychological evaluation.            Dr. Dean

administered several psychological tests, including the Wechsler Adult Intelligence Scale

- 4th Edition, the Minnesota Multiphasic Personality Inventory-II, the Millon Clinical

Multiaxial Inventory-III, and a parenting stress index. Dr. Dean stated Father’s IQ “would

be in the what is considered an intellectual disability in the mild range” and he would not

be able to independently parent. Transcript of Aug. 30, 2021 Proceedings at 57. The

results of Father’s psychological tests were either not valid or of questionable validity. Dr.

Dean had concerns about Father’s ability to parent if his pattern of emotional deregulation

continued. Dr. Dean recommended Father complete a Goodwill home-based parenting

program due to his learning difficulties, undergo therapy for his emotional deregulation

and impulsiveness, and have only supervised visits with the Child.

       {¶17} Phillip Heagerdy, a licensed social worker at Melymbrosia, testified SCJFS

referred Father to the anger management program at Melymbrosia. Heagerdy worked

with Father on his anger management off-and-on since May 5, 2020. Father did not

engage in therapy between March, and July, 2021, due to the active warrants for his

arrest. Heagerdy noted Father’s issues with anger and emotion control “remain and will

probably remain for a good period of time” as he “has had problems with managing his

emotions since he was a little child.” Tr. At 75. On cross-examination, Heagerdy agreed

with Dr. Dean’s recommendation Father complete a home-based parenting class.

       {¶18} Kelsey Kiggans, a parenting instructor and family coach with Goodwill

Industries, testified Mother was involved in a parenting skills training program. Mother

was involved in the program from December 14, 2020, through February 19, 2021.

Kiggans was aware of Mother’s cognitive limitations and indicated accommodations were
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                        8


offered and provided to Mother. Mother completed zero out of four individual goals.

Mother was unwilling to accept responsibility for the concerns which led to the removal of

the Child from her care and completely denied SCJFS’s concerns for her ability to care

for the Child. Mother was adamant she had no role in the Child’s failure to thrive.

Although Mother admitted to domestic violence in the home involving Father and Father’s

brother in the presence of the Child, Mother subsequently refused to acknowledge any of

those concerns when asked to provide more difficult details.

       {¶19} Kiggans stated Mother was unable to demonstrate her knowledge of the

Child’s developmental needs or provide items to tend to those needs. Kiggans repeatedly

had to encourage Mother to engage in appropriate play with the Child. Mother did not

retain the information she had been given and the modeling she had been shown.

Kiggans did not believe Mother could safely parent the Child and recommended Mother

not have unsupervised visits.

       {¶20} Chelsea Weigand testified during the best interest portion of the hearing.

The Child has no known developmental or medical issues. The Child has been in the

same foster home since his initial removal. The Child is bonded with his foster family and

the foster parents are willing to adopt the Child. Weigand expressed her belief the benefit

of permanent custody outweighed any harm which might be caused by breaking the

parental bond. She opined it was in the Child’s best interest to grant permanent custody

to SCJFS. Weigand did not believe a six-month extension of temporary custody would

benefit Parents due to their intellectual limitations. Weigand added Father’s emotional

regulation presents a significant risk of harm to the Child.      On cross-examination,
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                          9


Weigand explained Parents’ intellectual disabilities impact their parenting ability and their

ability to safely parent the Child.

       {¶21} Via Judgment Entry filed November 3, 2021, the trial court terminated

Parents’ parental rights, privileges, and responsibilities as to the Child. The trial court

found the Child could not and should not be placed with Parents within a reasonable time.

The trial court also found Father had abandoned the Child by failing to visit or maintain

contact with the Child for more than 90 days. The trial court further found granting

permanent custody to SCJFS was in the Child’s best interest. The trial court also issued

Findings of Fact and Conclusions of Law on November 3, 2021.

       {¶22} It is from this judgment entry Parents separately appeal.

       {¶23} In Stark App. No. 2021CA00136, Father raises the following assignments

of error:



              I. PLAINTIFF/APPELLANT’S TRIAL COUNSEL WAS INEFFECTIVE

       AS EVIDENCE TO REFUTE SCDJFS’S REASON FOR INITIAL REMOVAL

       OF THE CHILD WAS IN POSSESSION OF TRIAL COUNSEL BUT WAS

       NOT OFFERED FOR ADMISSION AS AN EXHIBIT TO THE COURT.

              II.    PLAINTIFF/APPELLANT’S           TRIAL      COUNSEL         WAS

       INEFFECTIVE AS SCDJFS’S REASON FOR THE INITIAL REMOVAL OF

       THE CHILD WAS SUPPORTED ONLY BY HEARSAY TESTIMONY FROM

       THE CASEWORKER WHICH WAS NOT OBJECTED TO.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                               10


             III. SCDJFS [SIC] FAILURE TO OFFER PLAINTIFF/APPELLANT A

       PARENTING CLASS THAT REASONABLE [SIC] ACCOMODATED [SIC]

       HIS DISABILITY CONSTITUTES PLAIN ERROR.

             IV. THE TRIAL COURT’S FINDING THAT PLAINTIFF/APPELLANT

       HAD ABANDONED THE CHILD WAS AGAINST THE MANIFEST WEIGHT

       OF THE EVIDENCE.

             V.    THE      TRIAL     COURT’S       DECISION       DENYING

       PLAINTIFF/APPELLANT’S        MOTION    TO   EXTEND      TEMPORARY

       CUSTODY PURSUANT TO O.R.C. 2151.415 WAS AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE.



       {¶24} In Stark App. No. 2021CA00137, Mother raises the following assignments

of error:



             I. THE TRIAL COURT’S FINDINGS APPELLANT COULD NOT BE

       REUNIFIED WITH HER CHILD WAS AGAINST THE MANIFEST WEIGHT

       OF THE EVIDENCE.

             II. APPELLANT COULD REMEDY THE CONDITIONS OUTLINED

       IN HER CASE PLAN AND ACCOMPLISH REUNIFICATION WITH AN

       EXTENSION OF TIME.

             III. THE TRIAL COURT ERRED IN FINDING APPELLEE MADE

       REASONABLE AND DILIGENT EFFORTS TO PREVENT THE NEED FOR
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                            11


         PLACEMENT AND/OR MAKE IT POSSIBLE FOR THE CHILD TO

         RETURN HOME.

                IV. THE TRIAL COURT’S JUDGMENT THAT THE BEST

         INTERESTS OF THE MINOR CHILD WOULD BE SERVED BY GRANTING

         PERMANENT CUSTODY WAS AGAINST THE MANIFEST WEIGHT AND

         SUFFICIENCY OF THE EVIDENCE.



         {¶25} These cases come to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                              FATHER

                                                 I, II

         {¶26} In his first and second assignments of error, Father raises claims of

ineffective assistance of counsel.       Specifically, Father contends trial counsel was

ineffective for failing 1. to offer evidence to refute SCJFS’s reason for the initial removal

of the Child from Parents’ home; and 2. to object to hearsay testimony from the

caseworker at the adjudicatory hearing regarding the reason for the initial removal of the

Child.

         {¶27} “A parent is entitled to the effective assistance of counsel in cases involving

the involuntary termination of his or her parental rights.” In re B.J. & L.J., 12th Dist. Warren

Nos. CA2016-05-036 and Warren Nos. CA2016-05-038, 2016-Ohio-7440, ¶ 68. This is

because “parental rights involve a fundamental liberty interest, procedural due process,

which includes the right to effective assistance of counsel * * *.” In re Tyas, 12th Dist.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                          12


Clinton No. CA2002-02-010, 2002-Ohio-6679, ¶ 4, citing In re Heston, 129 Ohio App.3d

825, 827, 719 N.E.2d 93 (1998).

       {¶28} “In permanent custody proceedings, where parents face losing their

children, we apply the same test as the test for ineffective assistance of counsel in criminal

cases.” In re E.C., 3d Dist. Hancock No. 5-15-01, 2015-Ohio-2211, ¶ 40.

       {¶29} To prove an allegation of ineffective assistance of counsel, an appellant

must satisfy a two-prong test. First, an appellant must establish counsel's performance

has fallen below an objective standard of reasonable representation. Strickland v.

Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley,

42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus. Second, an

appellant must demonstrate he or she was prejudiced by counsel's performance. Id. To

show he or she has been prejudiced by counsel's deficient performance, an appellant

must prove, but for counsel's errors, the result of the trial would have been different.

Bradley, at paragraph three of the syllabus.

       {¶30} An appellant bears the burden of proof on the issue of counsel's

effectiveness. State v. Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999). In Ohio,

a licensed attorney is presumed competent. Id.

       {¶31} Father’s claims of ineffective assistances focus on two omissions by trial

counsel at the July 10, 2020 adjudicatory/dispositional hearing.

       {¶32} During the dispositional phase of the hearing, Attorney Beth Liggett, counsel

for Father, questioned Amy Craig, the ongoing SCJFS caseworker originally assigned to

the case, about the information she received from medical personnel at Akron Children’s

Hospital relative to the weights recorded during the Child’s admission. Craig had not
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                           13


reviewed the hospital records. Although Attorney Liggett had the medical records in her

possession, she did not seek to have the evidence admitted. According to Father, the

medical records were relevant to one of the dispositive issues as to the initial removal of

the Child, i.e., inorganic failure to thrive; therefore, counsel was ineffective for failing to

have the evidence admitted.

       {¶33} At the July 10, 2020 hearing, Father stipulated to a finding of dependency.

Via Decision filed July 13, 2020, the magistrate found the Child to be dependent and

deleted the allegations of neglect. Father filed objections to the magistrate’s decision,

arguing the concerns surrounding the initial removal of the Child were not substantiated.

The trial court overruled Father’s objections via Judgment Entry filed September 22, 2020.

       {¶34} In In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169 (1990), the Ohio

Supreme Court held:



              An adjudication by a juvenile court that a child is “neglected” or

       “dependent” as defined in R.C. Chapter 2151 followed by a disposition

       awarding temporary custody to a public children services agency pursuant

       to R.C. 2151.353(A)(2) constitutes a “final order” within the meaning of R.C.

       2505.02 and is appealable to the court of appeals pursuant to R.C. 2501.02.

              Id. at syllabus.



       {¶35} Accordingly, “an appeal of an adjudication order of abuse, dependency, or

neglect of a child and the award of temporary custody to a children services agency

pursuant to R.C. 2151.353(A)(2) must be filed within 30 days from the judgment entry
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                          14


pursuant to App.R. 4.” In re H.F., 120 Ohio St.3d 499, 2008–Ohio–6810, 900 N.E.2d 607,

¶ 18.

        {¶36} Father did not file an appeal from the trial court’s September 22, 2020

Judgment Entry; therefore, the decision on dependency became the law of the case. In

the absence of a timely appeal, this Court lacks jurisdiction to consider Father's first

assignment of error. See, In re S.C., 4th Dist. Pike Nos. 09CA798, 09CA799, 189 Ohio

App.3d 308, 2010–Ohio–3394, ¶ 35.

        {¶37} In his second assignment of error, Father contends trial counsel was

ineffective for failing to object to hearsay testimony during the dispositional phase of the

July 10, 2020 hearing. Father refers to trial counsel’s failure to object to Amy Craig’s

testimony about the information she received from medical personnel at Akron Children’s

Hospital relative to the Child’s weights during his admission. Craig had access to the

records, but had not reviewed such before the hearing.

        {¶38} Pursuant to R.C. 2151.35(B)(2)(b), “[t]he court may admit any evidence that

is material and relevant, including, but not limited to, hearsay, opinion, and documentary

evidence” at a dispositional hearing. As such, trial counsel was not ineffective for failing

to object as any objection would have been overruled.           State v. Teasley, 8th Dist.

Cuyahoga No. 67819, 1995 WL 491123. Additionally, because Father did not timely

appeal the trial court’s adjudication of dependency, this Court lacks jurisdiction to consider

Father’s second assignment of error. See, also, R.C. 2151.414(B)(1) (“The adjudication

that the child is an abused, neglected, or dependent child and any dispositional order that

has been issued in the case under section 2151.353 of the Revised Code pursuant to the

adjudication shall not be readjudicated at the hearing.”)
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                          15


       {¶39} Father’s first and second assignments of error are dismissed for lack of

jurisdiction.

                                             MOTHER

                                                  I

       {¶40} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries (Feb. 10, 1982), Stark App. No. CA5758. Accordingly, judgments supported by

some competent, credible evidence going to all the essential elements of the case will not

be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578.

       {¶41} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long term foster care.

       {¶42} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                       16


to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶43} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

        {¶44} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

        {¶45} R.C. 2151.414 provides, in relevant part:



              (E) In determining at a hearing held pursuant to division (A) of this

        section or for the purposes of division (A)(4) of section 2151.353 of the

        Revised Code whether a child cannot be placed with either parent within a

        reasonable period of time or should not be placed with the parents, the court

        shall consider all relevant evidence. If the court determines, by clear and
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                     17


     convincing evidence, at a hearing held pursuant to division (A) of this

     section or for the purposes of division (A)(4) of section 2151.353 of the

     Revised Code that one or more of the following exist as to each of the child's

     parents, the court shall enter a finding that the child cannot be placed with

     either parent within a reasonable time or should not be placed with either

     parent:

            (1) Following the placement of the child outside the child's home and

     notwithstanding reasonable case planning and diligent efforts by the agency

     to assist the parents to remedy the problems that initially caused the child

     to be placed outside the home, the parent has failed continuously and

     repeatedly to substantially remedy the conditions causing the child to be

     placed outside the child's home. In determining whether the parents have

     substantially remedied those conditions, the court shall consider parental

     utilization of medical, psychiatric, psychological, and other social and

     rehabilitative services and material resources that were made available to

     the parents for the purpose of changing parental conduct to allow them to

     resume and maintain parental duties.

            (2) Chronic mental illness, chronic emotional illness, intellectual

     disability, physical disability, or chemical dependency of the parent that is

     so severe that it makes the parent unable to provide an adequate

     permanent home for the child at the present time and, as anticipated, within

     one year after the court holds the hearing pursuant to division (A) of this
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                       18


       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code.



       {¶46} We find there was sufficient and substantial competent evidence Mother

failed to remedy the problems which initially caused the removal of the Child from Parents’

home and it was in the Child’s best interest to grant permanent custody to SCJFS. Mother

attended Goodwill Parenting, but did not successfully complete the program.           She

completed 0% of her individual goals and 36% of her program goals. Mother earned a

certificate of non-compliance as she failed to complete even a minimal amount of the

course requirements.     Goodwill made many accommodations due to her cognitive

limitations, however, Mother failed to demonstrate the ability to apply any skills she

learned throughout the program. Even with direction, suggestions, and modeling, Mother

was unwilling to change her approach to parenting. Mother was receiving mental health

services at Phoenix Rising, however, despite due diligence, SCJFS was unable to obtain

Mother’s records and could not assess her treatment progress. There was no testimony

to indicate Mother would or could remedy the problems if she was given additional time

to work on her case plan.

       {¶47} With respect to the best interest finding, the record established the Child

has been in the same foster placement since his initial removal from Parents’ home. The

Child is bonded with his foster family and they with him. The Child does not experience

any distress when leaving Mother following visits. The foster parents have expressed a

desire to adopt the Child should SCJFS be granted permanent custody.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                        19


       {¶48} Based upon the foregoing, we find the trial court’s findings the Child could

not or should not be placed with Mother within a reasonable time and it was in the Child’s

best interest to grant permanent custody to SCJFS were not against the manifest weight

of the evidence.

       {¶49} Mother’s first assignment of error is overruled.

                                            FATHER

                                                III

                                            MOTHER

                                                II

       {¶50} In his third assignment of error, Father argues SCJFS’s failure to provide

him with a parenting class which would reasonably accommodate his disability as

recommended by Dr. Dean was “reversible plain error.” Brief of Father at 13. In her

second assignment of error, Mother asserts SCJFS did not make reasonable efforts

because SCJFS did not allow her to participate in Goodwill home-based parenting

program as recommended by Dr. Dean based upon Mother’s learning disability and

difficulty concentrating.

       {¶51} The Ohio Revised Code imposes a duty on the part of children services

agencies to make reasonable efforts to reunite parents with their children where the

agency has removed the children from the home. R.C. 2151.419. “Case plans are the

tools that child protective service agencies use to facilitate the reunification of families

who * * * have been temporarily separated.” In re Evans, 3d Dist. Allen No. 1-01-75, 2001

WL 1333979, *3, 2001 Ohio App. LEXIS 4809 (Oct. 30, 2001). To that end, case plans
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                         20


establish individualized concerns and goals, along with the steps that the parties and the

agency can take to achieve reunification. Id.

       {¶52} “ ‘Reasonable efforts means that a children's services agency must act

diligently and provide services appropriate to the family's need to prevent the child's

removal or as a predicate to reunification.’ ” In re H.M.K., 3d Dist. Wyandot Nos. 16-12-

15 and Wyandot Nos. 16-12-16, 2013-Ohio-4317, ¶ 95, quoting In re D.A., 6th Dist. Lucas

No. L-11-1197, 2012-Ohio-1104, ¶ 30. “In determining whether the agency made

reasonable efforts [pursuant to R.C. 2151.419(A)(1)] to prevent the removal of the child

from the home, the issue is not whether the agency could have done more, but whether

it did enough to satisfy the reasonableness standard under the statute.” In re Lewis, 4th

Dist. No. 03CA12, 2003-Ohio-5262, at ¶ 16. “ ‘Reasonable efforts’ does not mean all

available efforts.” Id. A “reasonable effort” is “* * * an honest, purposeful effort, free of

malice and the design to defraud or to seek an unconscionable advantage.” In re Weaver,

79 Ohio App.3d 59, 63, 606 N.E.2d 1011 (12th Dist. 1992).

       {¶53} As set forth in our Statement of the Case and Facts, supra, SCJFS made

reasonable efforts to reunite Parents with the Child by establishing workable case plans

which included services to address concerns with Mother’s mental health and her

parenting skills, and Father’s mental health, in particular emotional regulation and anger

management, and his parenting skills.

       {¶54} Parents had participated in Goodwill home-based parenting during SCJFS’s

non-court voluntary involvement between November, 2019, and April, 2020. Following

the filing of the Complaints, Parents were required to attend Goodwill Parenting. While

Mother was involved with the parenting program, she was provided with many
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                           21


accommodations, which were implemented to address her cognitive limitations. Despite

direction, suggestion, and modeling by the Goodwill staff, Mother was either unwilling or

unable to change her approach to parenting. Father flat-out refused to attend Goodwill

Parenting.

       {¶55} As stated, supra, the issue is not whether there was anything more the

agency could have done, but whether the agency's case planning and efforts were

reasonable and diligent under the circumstances of the case. We find SCJFS’s case

planning and efforts were reasonable and diligent under the circumstances of this case.

Accordingly, we find the trial court did not err in concluding SCJFS made reasonable

efforts to reunite Parents with the Child. We further find no plain error in SCJFS’s failure

to provide Father with a parenting class which would reasonably accommodate his

disability as there is no evidence Father would have participated in such.

       {¶56} Father’s third and Mother’s second assignments of error are overruled.

                                              FATHER

                                                  IV

       {¶57} In his fourth assignment of error, Father maintains the trial court’s finding

he abandoned the Child was against the manifest weight of the evidence.

       {¶58} Pursuant to R.C. 2151.414(B), “the court may grant permanent custody of

a child to a movant if the court determines at the hearing held pursuant to division (A) of

this section, by clear and convincing evidence, that it is in the best interest of the child to

grant permanent custody of the child to the agency that filed the motion for permanent

custody and * * * (b) The child is abandoned.”

       {¶59} R.C. 2151.011(C) defines the term “abandonment” as follows:
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                          22


              For the purposes of this chapter, a child shall be presumed

       abandoned when the parents of the child have failed to visit or maintain

       contact with the child for more than ninety days, regardless of whether the

       parents resume contact with the child after that period of ninety days.



       {¶60} This provision creates a presumption of abandonment, which may be

rebutted. In re S.B., 183 Ohio App.3d 300, 2009-Ohio-3619, 916 N.E.2d 1110.

       {¶61} The evidence revealed sometime around March 4, 2021, Father contacted

SCJFS caseworker Chelsea Weigand and advised her he would no longer be

participating in the case or engaging in his case plan services. At the time, Father was

wanted on two outstanding warrants for disseminating matter harmful to a juvenile and

telephone harassment. Father fled the state of Ohio, returning in July, 2021, after he was

apprehended by police and jailed. Father visited the Child on July 8, 2021.

       {¶62} Father submits he maintained telephone contact with the Child while he out

of the state. Father points to Mother’s testimony indicating Father visited the Child “via

the phone” during her scheduled visits. However, Mother was unable to provide specific

dates or times of these calls. Weigand testified Father did not visit the Child between

March 4, and July 8, 2021. She was aware of only one visit at the end of June, 2021,

during which Mother phoned Father to speak with the Child. This phone call occurred

more than 90 days after March 4, 2021.

       {¶63} The trial court, as the trier of fact, was free to accept or reject any or all of

the testimony of the witnesses. The trial court obviously believed Weigand’s testimony

on the issue of Father’s abandonment of the Child. We find the trial court’s finding Father
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                        23


abandoned the Child was supported by clear and convincing evidence and not against

the manifest weight of the evidence.

       {¶64} Father’s fourth assignment of error is overruled.

                                            FATHER

                                                V

       {¶65} In his final assignment of error, Father contends the trial court erred in

denying his motion to extend temporary custody as such decision was against the

manifest weight of the evidence. We disagree.

       {¶66} R.C. 2151.415(D)(1) authorizes a trial court to extend temporary custody for

six months only if the court finds, by clear and convincing evidence, such an extension is

in the best interest of the child and “there has been significant progress on the case plan

of the child, and there is reasonable cause to believe that the child will be reunified with

one of the parents or otherwise permanently placed within the period of extension.”

       {¶67} Pursuant to R.C. 2151.415(D)(1), the juvenile court may extend the

agency's temporary custody for six months if there is clear and convincing evidence (1)

an extension is in the best interest of the child, (2) there has been significant case plan

compliance, and (3) there is reasonable cause to believe that reunification will occur

within the period of extension. The juvenile court's decision to grant or deny an extension

of temporary custody is a discretionary one which will not be reversed absent an abuse

of discretion. In re A.S., 9th Dist. Summit No. 28743, 2017-Ohio-8984, ¶ 11. In order to

find an abuse of discretion, we must determine the trial court's decision was

unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Stark County, Case Nos. 2021CA00136 & 2021CA00137                                         24


       {¶68} The record belies Father’s assertion he “showed amazing dedication to

completing his case plan and to reunifying with his child.” Brief of Father at 15. Father

had minimal case plan compliance. He refused to attend Goodwill Parenting. Phillip

Heagerdy, a therapist at Melymbrosia, had worked with Father on his anger management

off-and-on since May, 2020. Father did not engage in therapy between March, and July,

2021, due to the active warrants for his arrest. Heagerdy noted Father’s issues with anger

and emotion control “remain and will probably remain for a good period of time” as he

“has had problems with managing his emotions since he was a little child.”

       {¶69} Father made the decision to abscond from the state to avoid being arrested

on two outstanding warrants. Father spoke with Weigand and informed her he would no

longer be participating in the case or engaging in his case plan services. Father gave up

a period of approximately four months during which he could have worked on his case

plan. There is no evidence, let alone clear and convincing evidence, an extension would

be in the Child’s best interest nor is there reasonable cause to believe reunification would

occur within the period of extension. We find the trial court did not abuse its discretion in

denying Father’s motion for an extension of temporary custody.

       {¶70} Father’s fifth assignment of error is overruled.
Stark County, Case Nos. 2021CA00136 & 2021CA00137                             25


       {¶71} The judgment of the Stark County Court of Common Pleas, Family Court

Division, is affirmed.



By: Hoffman, J.
Wise, Earle, P.J. and
Delaney, J. concur